Citation Nr: 1633793	
Decision Date: 08/26/16    Archive Date: 08/31/16

DOCKET NO.  12-14 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUES

Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from July 1997 to December 2001.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the RO in Roanoke, Virginia, which denied service connection both for bipolar disorder and for the purpose of establishing eligibility for treatment.  In the subsequent August 2011 notice of disagreement (NOD), the Veteran expressed disagreement with the RO's denial of service connection for compensation for bipolar disorder, but did not express disagreement with the RO's denial of service connection for treatment of bipolar disorder.  As such, the subsequently issued statement of the case (SOC) only addressed the issue of service connection for bipolar disorder (for compensation purposes), and this was the only appeal issue perfected by the Veteran and certified to the Board; therefore, the issue of service connection for the purpose of establishing eligibility for treatment is not before the Board.

The Veteran requested a hearing before the Board in the May 2012 substantive appeal, via VA Form 9.  In a July 2012 letter, VA sent the Veteran a letter informing that a hearing had been scheduled for August 2012.  The record indicates that the Veteran did not attend the scheduled hearing.  As the Veteran has not presented any reasons for the failure to appear at the August 2012 Board hearing, the hearing request has been withdrawn.  38 C.F.R. § 20.702 (2015).

As will be discussed below, VA treatment records show confusion as to the Veteran's actual diagnosed acquired psychiatric disability(ies).  In order to encompass all claimed symptoms of disability, the Board has broadened and reframed the issue of service connection for bipolar disorder to service connection for an acquired psychiatric disorder, to include bipolar disorder, in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).

During the course of this appeal, in an October 2014 rating decision, service connection for PTSD was denied.  The Veteran did not enter a timely appeal of that decision; therefore, the denial of service connection for PTSD became a final decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).  For this reason, PTSD is not part of the service connection issue currently on appeal. 

Since the issuance of the last supplemental statement of the case (SSOC), additional evidence has been received by the Board for which a waiver of initial RO consideration was provided in writing in June 2016.  38 C.F.R. § 20.1304 (2015).  The Board has reviewed the physical claims file and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.


FINDINGS OF FACT

1.  During service the Veteran was diagnosed with adjustment disorder with depressed mood.

2.  During the relevant period on appeal, the Veteran was diagnosed with an acquired psychiatric disorder of alcohol induced bipolar disorder, also known as substance induced mood disorder; the Veteran has not had any other diagnosed acquired psychiatric disorder during the relevant period on appeal.

3.  The currently diagnosed alcohol induced bipolar disorder is not related to the in-service adjustment disorder with depressed mood, which was a temporary disorder brought on by stressors at the time and subsequently resolved.

4.  The Veteran's currently diagnosed acquired psychiatric disorder of alcohol induced bipolar disorder, also known as substance induced mood disorder, is caused by the Veteran's abuse of alcohol.



CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.326(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The United States Court of Appeals for Veterans' Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and 
(5) effective date of the disability.

In May 2010, VA issued the Veteran VCAA notice which informed of the evidence generally needed to support a claim for service connection, what actions needed to be undertaken, and how VA would assist in developing the claim.  The notice was issued to the Veteran prior to the July 2011 rating decision from which this appeal arises.  Further, the issue was readjudicated in a March 2012 SOC, and subsequently issued July 2012 and August 2012 supplemental statements of the case (SSOC); therefore, there was no defect with respect to the timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the duty to assist in this case, the Veteran received VA mental health examinations for compensation purposes in April 2011 and October 2014.  The examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  When taken together, the examination reports and corresponding addendum opinions reflect that the record was reviewed, necessary testing was conducted, and all relevant questions were answered.

All relevant documentation, including VA treatment (medical) records, has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the record as to the issue on appeal.  38 U.S.C.A. 
§§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.  

Service Connection for an Acquired Psychiatric Disorder

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Alcohol induced bipolar disorder/substance induced mood disorder is not a chronic disease under 38 C.F.R. § 3.309(a).  As such, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) do not apply to the mental health disability issue on appeal.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Direct service connection for disability resulting from a claimant's own drug or alcohol abuse is precluded for all VA benefit claims filed after October 31, 1990.  See VAOPGCPREC 7-99; VAOPGCPREC 2-98.  Compensation cannot be awarded pursuant to 38 U.S.C.A. §§ 1110 and 38 U.S.C.A. § 105(a) either for primary alcohol abuse disabilities or for secondary disabilities that result from primary alcohol abuse.  Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).  Primary alcohol abuse disability means an alcohol abuse disability arising from voluntary and willful drinking to excess.  Id. 

Service connection may be granted for an alcohol or drug abuse disability as secondary to, or as a symptom of, a service-connected disability.  See Allen, 
237 F.3d 1368 at 1375.  A veteran must adequately establish, through clear medical evidence, that an alcohol or drug abuse disability is secondary to or caused by a primary service-connected disability, and not due to willful wrongdoing.  Id. at 1381.  Here, the Veteran is not service connected for any disability.

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Throughout the course of this appeal, the Veteran has advanced having a currently diagnosed psychiatric disorder caused by in-service experiences.  Initially, the Board notes that the Veteran was diagnosed with adjustment disorder with depressed mood during service in November 2001.  The service record reflects that the Veteran received a mental health evaluation due to a previous recommendation that the Veteran be separated from service.  During the examination, the Veteran advanced having moderate stress-related symptoms and denied any past or current symptoms of psychiatric disturbance.  

Next, the Board notes that there is confusion among the evidence of record as to which exact psychiatric disability (or disabilities) the Veteran has had during the course of this appeal.  In various VA treatment records the Veteran was diagnosed with bipolar disorder, major depressive disorder, substance induced mood disorder, and alcohol abuse.  Having reviewed all the VA treatment records, it does not appear that the Veteran's VA treatment providers have settled on an exact diagnosis.  For this reason, VA subsequently sought VA mental health examinations and opinions in order to clarify whether there was an acquired psychiatric disorder.

In April 2011, the Veteran received a VA mental health examination.  At the conclusion of the examination, the VA examiner diagnosed mood disorder, not otherwise specified, and alcohol dependence; however, the VA examiner did not have access to the Veteran's claims file at that time.  Even without the record, the VA examiner noted that the Veteran described periods of depression that appeared "to be very closely associated with acute alcohol abuse."  Further, while a mood disorder diagnosis had been rendered, the VA examiner stated that it was "unclear if [the Veteran] meets criteria for any diagnosis additional to alcohol dependence."

Subsequently, the VA examiner rendered an addendum opinion after receiving the claims file in June 2011.   Per the addendum opinion, the VA examiner noted that, as the Veteran acknowledged, the bulk of the Veteran's mood issues stemmed from the secondary effects of alcohol abuse, and there was no firm evidence that the Veteran had ever struggled with depression when not drinking.  Further, there was no evidence that the drinking was secondary to any depression, but rather, the depression occurs during and after the Veteran's drinking.  The VA examiner went on to opine that, had the record been before him at the time of the April 2011 examination, the VA examiner likely would have only diagnosed alcohol dependence.

The Veteran received a new VA mental examination in October 2014.  Per the examination report, the Veteran was diagnosed with alcohol induced bipolar disorder with onset during withdrawal.  No other acquired psychiatric disorder was diagnosed.

In reviewing the Veteran's past mental health history, the VA examiner in October 2014 noted that the Veteran was treated for alcohol dependence during service.  The VA examiner also explained that the Veteran was subsequently diagnosed and treated for adjustment disorder with mood symptoms.  The VA examiner stated that "it should be noted that by definition adjustment disorder is a time-limited diagnosis directly related to recent stressors and lasting only several months following those stressors."  At that time, the Veteran was experiencing marital problems that resulted in three arrests and service misconduct proceedings.  

At the conclusion of the examination the VA examiner noted that there was no clinical indication that the Veteran's current mental health symptoms were at all related to the temporary stress reaction during service.  From there, the VA examiner discussed the multiple post-service treatments for alcohol problems.  Further, the VA examiner acknowledged the Veteran's assertion of having PTSD.  The VA examiner noted that past VA treatment records reflected that the Veteran had listed off the specific diagnostic criteria for PTSD in rote fashion, that during previous examinations the Veteran's report of PTSD symptoms were not able to be validated by clinical interview, and that the Veteran's advanced stressors were inconsistent with the Veteran's service duties and locations.

The VA examiner then went on to opine that the Veteran met the DSM-5 criteria for alcohol induced bipolar disorder with onset during withdrawal, or what is known under the DSM-4 as substance induced mood disorder.  The VA examiner went on to explain that this diagnosis was confirmed by the fact that the Veteran has not experienced documented clinically significant mental health symptoms in the sustained absence of alcohol.  In addition, the Veteran has not had a significant period of sobriety in which mental health symptoms could be assessed without the presence of alcohol use or withdrawal.  While the Veteran was diagnosed with adjustment disorder during service, both the Veteran and the VA examiner confirmed this was related to then current life stressors of marital problems and military infractions.    

The evidence reflects that the Veteran's only currently diagnosed acquired psychiatric disorder is alcohol induced bipolar disorder, also known as substance induced mood disorder.  In other words, the Veteran's current mental health symptoms are due to the Veteran's abuse of alcohol.  Further, the Veteran is not currently service-connected for any disability that may have caused the Veteran's alcohol abuse problems, and a VA examiner has opined that the mental health symptoms are due to the alcohol abuse, and not that the alcohol abuse is caused by the mental health symptoms.  While the Veteran was diagnosed with and treated for adjustment disorder with mood symptoms during service, a VA examiner has explained that this psychiatric disorder was temporary and brought on by the Veteran's in-service marital problems, judicial issues, and service issues.  The adjustment disorder subsequently resolved and has no relation to the currently diagnosed alcohol induced bipolar disorder/ substance induced mood disorder.

As a matter of law and policy, service connection cannot be established for primary alcohol abuse disabilities or for secondary disabilities that result from primary alcohol abuse, here the bipolar and/or mood disorders; therefore, service connection 

cannot be established for any acquired psychiatric disorder.  See Allen, 237 F.3d at 1376.  As the disposition of this issue is based on the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  Mason, 16 Vet. App. at 131-32; Sabonis, 6 Vet. App. at 426.


ORDER

Service connection for an acquired psychiatric disorder is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


